                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JIMMY WILLIAMS, #213512,                 )
                                         )
      Petitioner,                        )
                                         )
      v.                                 )   CIV. ACT. NO. 2:15-cv-362-ECM
                                         )              (WO)
LEON BOLLING, et al.,                    )
                                         )
      Respondents.                       )

                                   ORDER

      Upon consideration of Petitioner’s motion to dismiss his petition for writ of

habeas corpus as moot, it is ORDERED that:

      1.    Petitioner Jimmy Williams, Jr.’s motion to dismiss (Doc. # 34) is

GRANTED.

      2. The petition for writ of habeas corpus (Doc. # 1) is DISMISSED without

prejudice as moot.

      Final judgment will be entered separately.

      DONE this 16th day of November , 2018.


                                /s/ Emily C. Marks
                               EMILY C. MARKS
                               UNITED STATES DISTRICT JUDGE
